Citation Nr: 0819257	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-39 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerate joint disease of the right knee to include 
status post anterior cruciate ligament repair.

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerate joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION


The veteran had active service from April 1984 to April 2005.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for hearing loss.  
In 
addition service connection was granted for among other 
issues a right knee and a left knee disorder, and separate 10 
percent ratings were assigned.  

In April 2005, the veteran submitted a notice of disagreement 
with the initial ratings assigned for his knee disorders. He 
thereafter perfected an appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later- 
filed claims for increased ratings. See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999). Inasmuch as the issue of what 
evaluations are warranted for degenerate joint disease (DJD) 
of the right knee to include status post anterior cruciate 
ligament repair, and DJD of the left knee was essentially 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the 
Fenderson doctrine applies.

The veteran presented evidence at a July 2006 videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
veteran's claims folder. 

At the Board hearing the veteran submitted additional 
evidence with a waiver of consideration by the RO.  

For the reasons outlined below, the appeals are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

I.  Bilateral HearingLloss Disability.

In July 2006, the veteran testified at a Travel Board hearing 
that his hearing was damaged as a result of exposure to loud 
noise while serving 20 years in the military as a mechanic.  

Prior to his separation from active duty in April 2005, the 
veteran was afforded a VA compensation and pension 
examination in February 2005.  However this examination is 
inadequate for rating purposes.  Iit does not appear that the 
examining audiologist reviewed the veteran's service medical 
records.  The audiologist failed to acknowledge evidence 
contained in the service medical records which are already 
part of his claims file.  These include the veteran's 
enlistment examination as well as twenty years of hearing 
conservation examinations which reveal apparent sensorineural 
hearing loss at enlistment as well as throughout service.  

While the veteran was afforded an audiological examination 
prior to his retirement, the evidence does not contain any 
audiolgoical findings subsequent to the veteran's retirement 
from active duty.  In light of the history of in-service 
noise exposure and lack of post audiological findings, the 
Board is of the opinion that a new examination would be 
probative.  


II.  Right and Left Knee Disabilities.
 
The veteran was most recently afforded a VA examination which 
addressed his service-connected right and left knees in 
February 2005.  Review of the examination report shows that 
the veteran had a right knee anterior cruciate ligament 
repair in service.  He again underwent surgery in July of 
1999. Examination of the right knee revealed no evidence of 
instability or meniscus tear however crepitus was noted with 
some loss of flexion on repetitive motion. X rays revealed 
surgical screws and tunnel indicating anterior cruciate 
ligament repair.  The left knee revealed minimal degenerative 
changes.

At his July 2006 hearing before the undersigned, the veteran 
testified that he used braces for his knees.  He also 
indicated that he would need to undergo bilateral total knee 
replacement in the future.  The veteran's testimony indicated 
that his knee disabilities had become more disabling since 
his February 2005 VA examination.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran-claimant alleges that 
his service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment, particularly if there is no 
additional medical evidence which addresses the level of 
impairment of the disability since the previous examination.  
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
the veteran was entitled to a new examination after a two 
year period between the last VA examination and the veteran's 
contention that the pertinent disability had increased in 
severity).  As noted, the veteran has testified credibly to 
the effect that his right and left knee problems have grown 
more severe since the latest VA examination which took place 
more than two years ago in February 2005.  Hence, the veteran 
should be scheduled for a new examination.

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint. VAOGCPREC 9-2004; 69 Fed.Reg. 59990 (2004).

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Hence, in 
readjudicating these claims the RO must consider the Hart 
decision, as well as the Veterans Claims Assistance Act of 
2000 notice requirements announced by the Court in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008). 

Accordingly, this case is REMANDED for the following 
development and consideration:

1. The RO should provide the veteran 
Veterans Claims Assistance Act of 2000 
notice in accordance with the decision 
Vazquez-Flores.

2. The RO should request that the veteran 
identify all VA and non-VA healthcare 
providers who have treated him for his 
hearing loss and/or his left or right 
knee disorder since February 2005. 
Thereafter, any pertinent records 
obtained should be associated with the 
claims file. All attempts to procure 
records should be documented in the file. 
If the RO cannot obtain records 
identified by the veteran, a written 
notation to that effect should be placed 
in the file. The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard.

3. The appellant should be afforded a VA 
examination by an audiologist.  The 
claims file and a copy of this remand 
must be made available to the VA 
examiner, and the examiner should review 
the file prior to the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.  The 
examiner is to take into account the 
extensive audiological reports prepared 
during service as well as the evidence of 
an apparent pre-existing hearing loss.  
Then, the examiner must address whether 
it is at least as likely as not, i.e., is 
there a 50/50 chance, that the veteran 
currently has a hearing loss in either 
ear which was incurred or worsened while 
on active duty.  Any opinion expressed by 
the examiner must be accompanied by a 
complete rationale and the examiner 
should reconcile the opinion with the 
other medical evidence of record.

4.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination of 
his right and left knees.  The claims 
file and a copy of this remand must be 
made available to the VA examiner, and 
the examiner should review the file prior 
to the examination.  All appropriate 
tests and studies, including X-rays and 
range of motion studies of the right and 
left knees, reported in degrees, should 
be accomplished.  All findings should be 
made available to the physician prior to 
the completion of his or her report, and 
all clinical findings should be reported 
in detail.

The examiner must render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected 
right and left knees.  If pain on motion 
is observed, the examiner must indicate 
the point at which pain begins.  In 
addition, after considering the veteran's 
documented medical history and 
assertions, the examining physician must 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.

The examiner must identify all 
impairments affecting the knees. The 
examiner should specifically indicate 
whether arthritis is present and, if so, 
whether this is supported by X-ray 
findings.  The examiner must report 
whether there is recurrent subluxation or 
lateral instability of the knees and, if 
so, whether such is best characterized as 
"slight," "moderate," or "severe." The 
examiner should also indicate whether, in 
either knee, there is ankylosis, 
dislocation or removal of cartilage, 
impairment of the tibia or fibula, or 
genu recurvatum.

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

6.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA. 38 U.S.C.A. §§ 5100, 5103 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

7.  Thereafter, the RO must readjudicate 
the appellant's claims.  The RO is to 
make determinations based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VA's statutory duty to assist the 
appellant and any other applicable legal 
precedent. If any benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



